Filed 12/22/15 P. v. Hansan CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145177
v.
JOHN MICHAEL HANSAN,                                                 (Sonoma County
                                                                     Super. Ct. No. SCR-32259)
         Defendant and Appellant.


         John Michael Hansan appeals from a judgment extending his state hospital
commitment under Penal Code section 1026.5,1 which governs the procedures for
extending the commitments of persons found not guilty by reason of insanity (NGI). He
contends the evidence was insufficient to support the findings necessary for the
extension. We affirm.

                                                  BACKGROUND
         In 2003, appellant was charged with battery on a peace officer and found to be
NGI. (§§ 243, subd. (c)(2), 1026.) He was committed to Napa State Hospital, and that
commitment was extended several times under section 1026.5, sometimes with
appellant’s consent or stipulation. On December 2, 2014, the district attorney filed a
petition for extension of the commitment (which was then due to expire on May 29,
2015) for two years. The case proceeded to a jury trial in April 2015, at which



         1
             Further statutory references are to the Penal Code.

                                                             1
Dr. Domingo Laguitan, a staff psychiatrist with the hospital, was the sole witness to
testify.
           Dr. Laguitan had known appellant for nine months at the time of trial. Appellant
was housed in one of the hospital’s most restrictive units, which was designed for
patients whose symptoms impacted their day-to-day functioning. Appellant generally
refused to see Dr. Laguitan, and they had last met approximately two months before the
trial.
           Appellant suffers from schizophrenia, a chronic illness that requires constant
treatment including medication. Though schizophrenia does not necessarily make people
more dangerous, appellant’s symptoms include paranoia and delusions that can trigger
anger and anxiety and make him more prone to aggression. Appellant’s schizophrenia
was diagnosed in 1997, and in Dr. Laguitan’s opinion, his 2003 battery offense was
caused by his mental illness. Dr. Laguitan believed appellant’s current mental state was
not much different than it had been at the time of that offense.
           One of appellant’s recurring delusions was that his food and drinks were being
poisoned. This translated into a concern about taking medications, and he only took
medications because he was required to take them. He stopped taking his medications in
February 2015 (about two months before the trial) and they had been administered
involuntarily after a hearing at which it was determined he was incompetent to refuse
them. Appellant had also stopped taking his medications in 2008, at which time he lost a
lot of weight due to his concerns about being poisoned. He did not believe he was ill or
needed medications.
           Dr. Laguitan testified that appellant had been involved in “several . . . incidents of
pushing and verbal aggression towards staff” at the hospital. On January 11, 2013, he
shoved a staff member. In March 2015, he said he was “going to kill” anyone who stole
a package he had received. On April 14, 2015, he forcibly shoved a staff member on the
back, saying, “[Y]ou’re in my way, better get out of my way, you fucking retard.” In the
months leading up to trial, appellant had made “rude and sarcastic” remarks to staff, had



                                                  2
issued “cold” (nonexplicit) threats, and had berated a staff member who asked him to put
on a shirt, calling her a “whore.”
       In Dr. Laguitan’s opinion, appellant “still poses a substantial risk to the
community should he be released right now,” based on his diagnosis, his symptoms
associated with a higher risk of violence (delusions and paranoia), his lack of insight into
his illness, and his belief that medication was not necessary even though his illness had
influenced his behavior when he committed the underlying offense. Dr. Laguitan had
considered appellant’s entire history in reaching his opinion, including his acts of
aggression and hostility toward the hospital staff as described above.
       The jury was instructed with CALCRIM No. 3453 regarding the elements
necessary to support an extension of the NGI commitment: “John Hansan, Respondent,
has been committed to a mental health facility. You must decide whether he currently
poses a substantial danger of physical harm to others as a result of a mental disease,
defect, or disorder. That is the only purpose of this proceeding. You are not being asked
to decide John Hansan’s mental condition at any other time or whether he is guilty of any
crime. [¶] To prove that John Hansan currently poses a substantial danger of physical
harm to others as a result of mental disease, defect, or disorder, the People must prove
beyond a reasonable doubt that: [¶] 1. He suffers from a mental disease, defect, or
disorder; [¶] AND [¶] 2. As a result of his mental disease, defect, or disorder, he now:
[¶] a. Poses a substantial danger of physical harm to others; [¶] AND [¶] b. Has serious
difficulty in controlling his dangerous behavior.”
       The jury returned a verdict finding the allegations in the extension petition to be
true and the court extended appellant’s commitment by two years, until May 29, 2017.

                                       DISCUSSION
       Appellant argues that Dr. Laguitan’s testimony did not amount to substantial
evidence of two circumstances necessary to support an extension of an NGI commitment
under section 1026.5: (1) that appellant had a mental disease, defect or disorder creating
a substantial danger of physical harm to others; and (2) that as a result of this mental



                                              3
disease, defect or disorder, appellant had serious difficulty in controlling his behavior.
We disagree.

       A. General Principles and Standard of Review
       Under section 1026.5, subdivision (a)(1), a person committed to a state hospital
after being found NGI may be kept in custody no longer than the maximum term of
imprisonment for the underlying offense. Section 1026.5, subdivision (b)(1) provides
that an NGI commitment may be extended beyond this period in two-year increments
when “by reason of a mental disease, defect, or disorder” the defendant “represents a
substantial danger of physical harm to others.” To comply with due process, the People
must also prove that as a result of the mental disease, defect or disorder, the defendant
had, “at the very least, serious difficulty controlling his potentially dangerous behavior.”
(People v. Zapisek (2007) 147 Cal. App. 4th 1151, 1165 (Zapisek); see People v. Sudar
(2007) 158 Cal. App. 4th 655, 662 (Sudar); People v. Galindo (2006) 142 Cal. App. 4th
531, 537 (Galindo); People v. Bowers (2006) 145 Cal. App. 4th 870, 878.) “[I]f
individuals could be civilly confined as dangerous without any disorder-related difficulty
in controlling their dangerous behavior, there would be no adequate distinction from the
general run of dangerous persons who are subject exclusively to the criminal law.”
(People v. Williams (2003) 31 Cal. 4th 757, 772.)
       The People bear the burden of proving beyond a reasonable doubt the conditions
required for an extended NGI commitment under section 1026.5. (People v. Superior
Court (Blakely) (1997) 60 Cal. App. 4th 202, 215-216.) We will uphold an order
extending an NGI commitment if it is supported by substantial evidence; in other words,
we review the entire record in the light most favorable to the order to determine whether
any rational trier of fact could have found the requirements for an extension were proved
beyond a reasonable doubt. (Zapisek, supra, 147 Cal.App.4th at p. 1165.)

       B. Substantial Danger of Physical Harm to Others
       Appellant does not dispute that he suffers from schizophrenia or that
schizophrenia is a “mental disease, defect, or disorder” within the meaning of section


                                              4
1026.5, subdivision (b)(1). He contends that notwithstanding his illness, the evidence did
not support a finding he poses a substantial danger to others. We disagree.
       A single psychiatric opinion that an individual is dangerous because of a mental
disorder constitutes substantial evidence to support an extension of the defendant’s
commitment under section 1026.5. (Zapisek, supra, 147 Cal.App.4th at p. 1165.)
Dr. Laguitan rendered such an opinion based on the nature of appellant’s symptoms
(delusions and paranoia), appellant’s belief he was not ill and did not need to take
medication, and appellant’s recent acts of pushing and verbal aggression toward the staff.
(See People v. Beard (1985) 173 Cal. App. 3d 1113, 1118 [recent act of violence unrelated
to the act that was the basis for the original commitment can support a finding the
defendant represents a substantial danger of physical harm to others].) The credibility of
an expert is a matter for the trier of fact, and we are not free to reweigh or reinterpret the
evidence. (People v. Mercer (1999) 70 Cal. App. 4th 463, 466-467.)

       C. Serious Difficulty in Controlling Dangerous Behavior
       Appellant next argues the evidence was insufficient to show that his mental illness
causes him to have serious difficulty in controlling his dangerous behavior. He notes that
Dr. Laguitan was not specifically asked to offer an opinion on this element, and reasons
that as a consequence, there was no evidence to support such a finding. We are not
persuaded.
       Dr. Laguitan testified that appellant suffers delusions and paranoia as symptoms of
his schizophrenia, that his schizophrenia contributed to the underlying battery against a
peace officer, that appellant’s mental state is essentially the same as it was at the time of
the offense, that medication is imperative, and that appellant does not believe he has a
mental disorder or needs medication. Moreover, when the symptoms of schizophrenia
“are most severe, most active, . . . it’s psychosis. You know, I have to introduce the term
psychosis here as a general term. It just connotes [a] lack of reality testing.”
       From this, the jury could reasonably conclude that appellant would cease to take
his medication if released, which in turn would produce a serious impairment in his



                                               5
ability to control his behavior. “The People are not required to prove the defendant ‘ “is
completely unable to control his behavior.” ’ [Citations.] Instead, the defendant’s
‘impairment need only be serious, not absolute.’ [Citation.] . . . ‘[T]here may be
“considerable overlap between a . . . defective understanding or appreciation and . . . [an]
ability to control . . . behavior.” [Citation.]’ [Citation.]” (People v. Kendrid (2012) 205
Cal. App. 4th 1360, 1370.)
       In Zapisek, supra, 147 Cal.App.4th at pages 1165 through 1166, the court found
substantial evidence that the defendant had serious difficulty controlling his behavior as a
result of his mental illness when (1) he suffered from schizoaffective disorder, bipolar
type, that caused him to suffer delusions rendering his reality testing impaired; (2) he was
paranoid; (3) he had not completed a relapse prevention program and had pretended to
take his medication; (4) he had acted in inappropriate ways as a result of his delusions;
and (5) he was likely to deteriorate in an unstructured environment outside the hospital.
“Most importantly, the experts agreed that Zapisek’s delusions were of the same type as
those he experienced when he committed the 1997 assault.” (Id. at p. 1166.) Similarly,
Dr. Laguitan’s testimony about the nature of appellant’s diagnosis, his continuing
symptoms, the unlikelihood he would take medication if released, and his inappropriate
and aggressive conduct toward hospital staff supply substantial evidence supporting the
jury’s verdict in this case.
       In Sudar, supra, 158 Cal.App.4th at pages 663 through 664, the court reached a
similar result in a different procedural context, finding harmless the erroneous failure to
give an instruction on the control element in a proceeding under section 1026.5. The
evidence in Sudar showed that the defendant continued to suffer from the same delusion
that had led to the commitment offense and did not believe he was mentally ill; from this,
the court concluded “ ‘ “no rational jury could have failed to find [defendant] harbored a
mental disorder that made it seriously difficult for him to control his violent . . .
impulses . . . [making] the absence of a ‘control’ instruction . . . harmless beyond a
reasonable doubt.” ’ ” (Id. at p. 664.)



                                               6
       Appellant argues that reversal is required under Galindo, supra, 142 Cal.App.4th
at page 539. His reliance on that decision is misplaced. In Galindo, the trial court held a
bench trial and extended an NGI commitment of a defendant who was diagnosed with
bipolar disorder without making the required finding (express or implied) that the
defendant had serious difficulty controlling his behavior.2 Finding the error to be
prejudicial, the court noted that there was “abundant evidence that defendant’s behavior
was dangerous and that he did not, in fact, control it. . . . [T]he fact he did not control his
behavior does not prove that he was unable to do so, thus making him ‘dangerous beyond
[his] control.’ [Citation.]” (Ibid.) Remand was therefore necessary to allow the issue of
control to be determined. (Ibid.)
       Here, we are not faced with a failure to make a finding on the necessary element
of control, because the jury was instructed on that element.3 The question is not whether
some jury could have found in appellant’s favor on the control issue, but whether
substantial evidence supports this jury’s verdict and its determination that appellant had
serious difficulty controlling his behavior as a result of his mental disorder. The jury
could reasonably infer from Dr. Laguitan’s testimony that the control element had been
satisfied and we will not second-guess that determination on the record before us.

                                       DISPOSITION
       The judgment (order extending appellant’s commitment pursuant to section 1026.5
until May 29, 2017) is affirmed.



       2
         The bench trial in Galindo predated our Supreme Court’s decision in In re
Howard N. (2005) 35 Cal. 4th 117 (Howard N.), which held that a civil commitment
under Welfare and Institutions Code section 1800 et seq. could not be extended without a
finding the defendant’s mental disease, deficiency or defect causes serious difficulty in
controlling behavior. (Howard N., at p. 122.) The appellate court in Galindo extended
the reasoning of Howard N. to extensions of NGI commitments under section 1026.5.
(Galindo, supra, 142 Cal.App.4th at pp. 536-537.)
       3
         During deliberations, the jury requested and received a readback of testimony
relevant to whether appellant posed a substantial danger of physical harm to others and
had serious difficulty controlling his behavior.

                                               7
                          NEEDHAM, J.



We concur.




SIMONS, ACTING P.J.




BRUINIERS, J.




                      8